

117 HR 2426 IH: State Access to Firearms Evading Revocation Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2426IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Raskin introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the transfer of a firearm to a person whose State license to purchase, own, or possess a firearm has been revoked, or a person who has been ordered by a State court to surrender all firearms.1.Short titleThis Act may be cited as the State Access to Firearms Evading Revocation Act.2.Prohibition on transfer of firearm to person whose State license to purchase, own, or possess a firearm has been revoked or who has been ordered by a State court to surrender all firearmsSection 922(d) of title 18, United States Code, is amended in the first sentence—(1)in paragraph (8)(B)(ii), by striking or at the end;(2)in paragraph (9), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(10)(A)has had a license or permit, issued by a State in which the person has resided that allows the person to purchase, own, or possess a firearm, revoked by the State, and has not had the license or permit reinstated; or(B)has been ordered by a court of such a State to surrender all firearms owned or possessed by the person, and has not had the firearms lawfully returned..